     Case 2:12-cv-02334-TLN-DB Document 111 Filed 08/18/20 Page 1 of 3


 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     ALEXANDER STEVKO (CA Bar 301359)
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Ben Franklin Station
 5   Washington, D.C. 20044-0683
     Telephone: (202) 616-2380
 6   Email: Requalexander.stevko@usdoj.gov

 7

 8

 9

10                                   UNITED STATES DISTRICT COURT

11                                   EASTERN DISTRICT OF CALIFORNIA
12

13
     United States of America,                         Case No. 2:12-CV-02334-TLN-DB
14
                        Plaintiff,                     SUBSTITUTION OF ATTORNEYS FOR
15                                                     THE UNITED STATES OF AMERICA
            v.
16
     L. Richard Shearer; Diane Shearer; Stanley
17   Swenson as Trustee of the Hotlum Trust,
     Berryvale Trust, and Regency Trust; et al.,
18
                        Defendants.
19

20

21          The United States of America, by and through its undersigned counsel, gives notice that
22   that it is substituting trial attorney Alexander Stevko from the U.S. Department of Justice Civil
23
     Tax Division for Christian Mejia as its attorney in this case. Alexander Stevko is now the
24
     designated counsel for service in this case. Please address all correspondences and inquiries and
25
     serve all future notices and papers to the following:
26

27

28

                                                       1


                                                                                                  18989581.1
     Case 2:12-cv-02334-TLN-DB Document 111 Filed 08/18/20 Page 2 of 3


 1   Alexander Stevko
     Trial Attorney, Tax Division
 2   U.S. Department of Justice
 3   P.O. Box 683
     Washington, D.C. 20044-0683
 4   Telephone: (202) 616-2380
     Facsimile: (202) 307-0054
 5   Email: Alexander.Stevko@usdoj.gov
 6
     Alexander Stevko will comply with deadlines in this matter and hereby enters an appearance on
 7
     behalf of the United States of America.
 8

 9

10
     DATED: August 18, 2020.                            RICHARD E. ZUCKERMAN
11                                                      Principal Deputy Assistant Attorney General

12
                                                        /s/ Alexander E. Stevko
13
                                                        ALEXANDER E. STEVKO
14                                                      Trial Attorney, Tax Division
                                                        U.S. Department of Justice
15

16   DATED: August 18, 2020.                            /s/ Christian Mejia (with permission)
17                                                      Christian Mejia
                                                        Trial Attorney, Tax Division
18                                                      U.S. Department of Justice

19

20

21   IT IS SO ORDERED
22
     Dated: _____________________, 2020
23

24
                                                        ___________________________________
25                                                      Honorable Troy L. Nunley
                                                        U.S. District Court Judge
26

27

28

                                                   2


                                                                                                18989581.1
     Case 2:12-cv-02334-TLN-DB Document 111 Filed 08/18/20 Page 3 of 3


 1                                   CERTIFICATE OF SERVICE
 2           IT IS HEREBY CERTIFIED that on this 18th day of August, 2020, I caused a copy of the
     foregoing Notice of Substitution to be served by ECF notification on the following:
 3

 4         MATTHEW GILMARTIN,                              Attorney for L. Richard Shearer and
           Ohio Bar #024683                                Diane Shearer
 5         Matthew Gilmartin, Attorney at Law, LLC
           P.O. Box 939
 6         North Olmsted, OH 44070
           matt7g@att.net
 7
           SHAUN CUNNINGHAM (Local Counsel)                Attorney for L. Richard Shearer and
 8         Law Office of Shaun Cunningham                  Diane Shearer
           41 Vantis Drive
 9         Aliso Viejo, CA 92656
           mrshauncunningham@gmail.com
10         JOE ALFRED IZEN, Jr                             Attorney for Stanley Swenson as
           5222 Spruce Street                              Trustee of the Hotlum Trust, the
11         Bellaire, TX 7740                               Berryvale Trust and the Regency Trust
           jizen@comcast.net
12
           JIHAD M. SMAILI (Local Counsel)                 Attorneys for Stanley Swenson as
13         SMAILI & ASSOCIATES                             Trustee for Hotlum, Berryvale, and
           615 Civic Center Drive West, Suite 300          Regency Trusts
14         Santa Ana, CA 92701
           jihad@smaililaw.com
15
                                                      /s/ Alexander Stevko
16                                                    ALEXANDER STEVKO
                                                      Trial Attorney, Tax Division
17                                                    U.S. Department of Justice

18

19

20

21

22

23

24

25

26

27

28

                                                  3


                                                                                           18989581.1
